Exhibit 10.2

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

SUPPLY AGREEMENT

This Supply Agreement (“Agreement”), effective as of July 29, 2014 (the
“Effective Date”), is made by and between Durata Therapeutics International
B.V., a company registered in the Netherlands with offices at Spaces Zuidas II,
Barbara Strozzilaan 101, 1083 HN Amsterdam, the Netherlands (“Durata”) and
A.C.R.A.F. S.p.A.—a company with only one shareholder under direction and
coordination of Finaf S.p.A., a company duly organized and validly existing
under the laws of Italy, with its principal place of business at Viale Amelia,
70—00181 Rome Italy (“Angelini”).

WHEREAS, simultaneously with the execution of this Agreement, Durata and
Angelini executed the License Agreement pursuant to Section 7.1 of which
Angelini undertakes Durata will be the exclusive supplier of the Product to
Angelini in accordance with the terms and conditions set forth below.

NOW THEREFORE, in consideration of the above stated premises and of the mutual
covenants and agreements set forth below, and intending to be legally bound by
the provisions of this Agreement, the Parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Capitalized terms not otherwise defined herein shall have the meanings set forth
in the License Agreement, unless otherwise specified. When used in this
Agreement, the capitalized terms listed in this ARTICLE I shall have the
following meanings:

1.1    “Agreed Tolerance” has the meaning set out in Section 3.1 (c).

1.2    “Agreement” means this Supply Agreement, including any exhibits or
schedules hereto, as such may be amended from time to time, in writing, by
mutual agreement of the Parties.

1.3    “Authorized Manufacturer” means the manufacturer of the Products for each
country of the Territory as appointed by Durata and listed and described in
Exhibit C authorized by EMA as well as by the local health authorities, which
shall include the Back Up Manufacturers when they are ultimately qualified by
EMA and the local health authorities.

1.4    “Back Up Manufacturers” has the meaning set forth in Section 2.6.

1.5    “Business Day” means Monday, Tuesday, Wednesday, Thursday or Friday of
any week other than such days which constitute an official Italian or Dutch
public or United States federal government holiday.

1.6    “Catastrophic Supply Failure” has the meaning set forth in Section 3.7
(b).



--------------------------------------------------------------------------------

1.7    “Certificate of Analysis” means a certificate provided by Durata to
Angelini for a Product certifying that the Product Lot meets the relevant
Specifications.

1.8    “Commercially Reasonable Efforts” means that degree of skill, effort,
expertise, and resources that a global pharmaceutical company under similar
circumstances, in the matters addressed herein would reasonably utilize and
otherwise apply with respect to fulfilling a particular obligation.

1.1    “Compound” shall mean dalbavancin, as described with greater specificity
in Exhibit A.

1.9    “Effective Date” has the meaning set forth in the introductory paragraph
hereto.

1.10    “Facility(ies)” means the manufacturing facility(ies) used by Durata’s
contract manufacturers to practice the Processes as described in the Exhibit B.

1.11    “Firm Forecast” has the meaning set forth in Section 3.1(c).

1.12    “Firm Order” has the meaning set forth in Section 3.1(b).

1.13    “INCOTERMS 2010” means the specifications of the obligations for
delivering goods in international contracts, as issued by the International
Chamber of Commerce.

1.14    “License Agreement” means that certain License Agreement by and between
Durata and Angelini, dated as of             , 2014.

1.15    “Master Batch Record” means the master batch record of Durata, which
shall include, without limitation, instructions for manufacturing, packaging,
and in-process testing and release testing for Product, as amended from time to
time.

1.16    “Non-Conforming Product” means Product that fails to conform to the
Product Specifications.

1.17    “Notices” has the meaning set forth in Section 10.9.

1.18    “Planned Order” has the meaning set forth in Section 3.1(d).

1.19    “Process” or “Processing” means the act of purification, preparation,
filling, storing, testing, and any other pharmaceutical manufacturing
procedures, or any part thereof, involved in manufacturing the Products.

1.20    “Product” means a pharmaceutical composition to be marketed by Angelini
in the Territory containing the Compound in (i) finished goods form with
finished packaging and labelling as approved by the EMA and/or each country in
the Territory (“Finished Goods Form”) or (ii) if agreed by the Parties pursuant
to Section 2.1(b), bulk form without packaging or labelling (“Bulk Form”) as
described in the Exhibit D.



--------------------------------------------------------------------------------

1.21    “Product Forecast” has the meaning set forth in Section 3.1(a).

1.22    “Product Lot” means one production lot of the Product based on starting
inputs, as stated in the Master Batch Record.

1.23    “Product Price” has the meaning set forth in Section 5.1.

1.24    “Product Specifications” means the manufacturing and quality
specifications, including, without limitation, unit descriptions, which the
Product must meet in order to be released for distribution, as approved by the
EMA, as set forth in the Registration Dossier as well as in the Quality
Agreement, as amended from time to time.

1.25    “Purchase Order” has the meaning set forth in Section 3.4.

1.26    “Quality Agreement” means the agreement described in Section 2.4.

1.27    “Registration Dossier” shall mean with respect to the Product, the
package of technical and clinical information and data concerning such Product
(and relevant manufacturing site) that is prepared by Durata for use in seeking
any relevant Regulatory Approval.

1.28    “Specifications” means, with respect to the Product, the relevant Master
Batch Record and Product Specifications in effect from time to time during the
Term as described, as of the Effective Date, in Exhibit E.

1.29    “Supply Failure” has the meaning set forth in Section 3.7.

1.30    “Term” has the meaning set forth in Section 6.1 and for the avoidance of
any doubt, shall mean the Initial Termas well as the Extended Term as set forth
in Section 6.2.

1.31    “Territory” shall mean Italy (including San Marino and the Vatican
City), Albania, Andorra, Armenia, Austria, Azerbaijan, Belarus,
Bosnia-Herzegovina, Bulgaria, Croatia, Czech Republic, Estonia, Georgia, Greece,
Hungary, Kazakhstan, Kosovo, Kyrgzstan, Lithuania, Latvia, Macedonia, Moldova,
Montenegro, Poland, Portugal, Romania, Russia, Serbia, Slovenia, Slovak
Republic, Spain, Tajikistan, Turkey, Turkmenistan, Ukraine, and Uzbekistan.

ARTICLE II

GENERAL SCOPE OF SERVICES

2.1    Requirements.

(a)    Except as set forth in Section 3.7(b), during the Term of this Agreement,
Angelini shall purchase Product and Durata shall manufacture and supply all of
Angelini’s requirements for Product.



--------------------------------------------------------------------------------

(b)    As at the Effective Date, Durata shall manufacture the Product using the
Authorized Manufacturers and supply the Product to Angelini in Finished Goods
Form released and ready for sales in the Territory. At any time during the Term
of this Agreement, Angelini may notify Durata in writing that it wishes for
Durata to manufacture and supply the Product in Bulk Form. The Parties, shall
promptly following the receipt of any notice under this Section 2.1(b), discuss
in good faith and agree the terms applicable to the supply by Durata to Angelini
of Bulk Product.

2.2    Inspections.

(a)    Durata agrees to allow, after consultation, Angelini or parties
contracted by Angelini and reasonably acceptable by Durata to conduct
inspections reasonably required in connection with the manufacture of the
Products. Angelini shall have the right, upon no less than [**] Business Days’
prior written notice to Durata, to conduct, during normal business hours and on
the same dates and at the same times as any audit conducted by Durata, a quality
assurance audit and inspection of Durata’s records and the Third Party
production facilities used in the manufacture of the Products. Angelini shall
comply, and shall ensure that its auditors comply, with the terms of any
confidentiality or non-disclosure agreement requested by any of Durata’s Third
Party production facilities and shall treat any Information received during any
such audit as Confidential Information in accordance with the terms of Article
VIII of the License Agreement. Except as expressly provided in the remaining
provisions of this Section 2.2, Angelini may audit and inspect each facility
that is used for any Processing of the Products by or on behalf of Durata
pursuant to this Agreement no more than [**] years. More frequent audits by
Angelini will be permitted by Durata in case of critical non conformities of the
Products supplied hereunder or, if based on less than satisfactory results for
previous audits of Durata facilities, subject to [**] Business Days’ prior
written notice to Durata, and subject to Durata’s agreement, such agreement not
to be unreasonably withheld. The duration of such audits shall not exceed [**]
days per facility and such audits shall be performed by no more than [**] per
facility. Authorized Manufacturers shall hold all necessary manufacturing
authorizations granted by relevant European Government Authorities for the
activities indicated in such manufacturing authorizations. Any Authorized
Manufacturers (located inside and outside the EU) shall hold and maintain local
authorizations, as required by local Laws. Durata will supply an EU-cGMP
certification for all of the Authorized Manufacturers and for the relevant
pharmaceutical finished dosage form released by a European Health Authority.
Durata states and warrants that the Product shall be manufactured only by
Authorized Manufacturers described in Exhibit C, as such list may be modified by
the mutual agreement of the Parties, not to be unreasonably withheld.

(b)    Angelini agrees to allow, after consultation, Durata or parties
contracted by Durata and reasonably acceptable by Angelini to conduct
inspections reasonably required in connection with Angelini’s storage and
distribution of the



--------------------------------------------------------------------------------

Products. Durata shall have the right, upon no less than [**] Business Days’
prior written notice to Angelini, to conduct, during normal business hours and
on the same dates and at the same times as any audit conducted by Angelini, a
quality assurance audit and inspection of Angelini’s records and the storage and
distribution facilities used in the storage and distribution of the Products
(including any Third Party facilities used by Angelini). Durata shall comply,
and shall ensure that its auditors comply, with the terms of any confidentiality
or non-disclosure agreement requested by any of Angelini’s Third Party
facilities and shall treat any Information received during any such audit as
Confidential Information in accordance with the terms of Article VIII of the
License Agreement. Except as expressly provided in the remaining provisions of
this Section 2.2, Durata may audit and inspect each facility that is used for
any storage and distribution of the Products by or on behalf of Angelini
pursuant to this Agreement no more than [**] years. More frequent audits by
Durata will be permitted by Angelini in case of critical non conformities in the
storage and handling of the Products or, if based on less than satisfactory
results for previous audits of Angelini facilities, subject to [**] Business
Days’ prior written notice to Angelini, and subject to Angelini’s agreement,
such agreement not to be unreasonably withheld. The duration of such audits
shall not exceed [**] days per facility and such audits shall be performed by no
more than [**] per facility.

2.3    Specifications.

(a)    Durata shall, and shall ensure that its Authorized Manufacturers shall,
Process the Products in accordance with all applicable Laws, manufacturing
authorizations and the Specifications. Products provided by Durata pursuant to
this Agreement shall conform to the Specifications at the time of delivery by
Durata. Durata is responsible for an Annual Product Quality Review, on-going
stability and the audit of the active pharmaceutical ingredients manufacturer
(for GMP requirement) and to ensure that Authorized Manufacturers comply with
all of the EU-GMP/gdp requirements.

(b)    The residual shelf life of the Product at the delivery date shall not be
less than [**]% of the total shelf life of the Product, based upon the
assumption that the shelf life shall be [**] months (similar to the already
granted by FDA in the United States of America).

(c)    Except as otherwise agreed by the Parties pursuant to Section 2.1(b),
Durata shall package the Products in Finished Goods Form released and ready to
sale with labels and other packaging in accordance with all applicable Laws and
the Specifications. Angelini shall develop and provide to Durata all artwork,
labelling (including all special labelling, such as Bollino), product inserts
and other packaging designs for the Product and shall ensure that all such
artwork, labelling, product inserts and other packaging is in compliance with
all Regulatory Approvals for the Product and all applicable Law in each
respective country in the Territory and is reasonably acceptable to Durata.
Additionally, Angelini shall supply to Durata sufficient quantities of any and
all special packaging and labeling required for any country in the Territory,
including, but not limited to, required pricing imprinting, Italian Bollini
labels, etc. These items must be supplied to Durata with sufficient lead time in
order to include on the Product in Finished Goods Form. After receipt of the
Product, Angelini may not re-package or re-label the Product without the prior
written approval of Durata, not to be unreasonably withheld.



--------------------------------------------------------------------------------

(d)    Durata shall retain samples of each batch of the Products supplied to
Angelini pursuant to this Agreement as described in the Quality Agreement and
manage any stability programs required by commercially reasonable regulatory
requirements including storage, testing and reporting, as necessary at its cost.

(e)    Durata may implement Process, Specification and all other changes as
approved or required by applicable Law (including by the EMA and European
Union). Angelini must comply with any such changes in the Territory as requested
by Durata. Any Process or Specification change requested by Angelini for any
country in the Territory which is not subject to the jurisdiction of the EMA
shall be discussed and shall require Durata’s prior written agreement to
implement. The costs and expenses for the implementation of any such changes
will be borne by the party requesting the change; provided, notwithstanding
Section 5.1, any cost incurred by Durata as a result of changes required by
applicable Law, will be appropriately reflected in changes to the Price.

(f)    Any documentation or materials requested by Angelini for use with the
Products for any country in the Territory which is not subject to the
jurisdiction of the EMA shall be supplied by Durata free of any costs if already
available. If such documentation or materials are not already available,
Angelini will bear any incremental costs of Durata in supplying such
documentation or materials.

2.4    Quality Agreement. The Parties shall discuss and agree, where
appropriate, on specific procedures and guidelines for batch release, quality
control testing and quality assurance review, acceptance testing, and other
roles and responsibilities related to the Compound and the Products, which
procedures and guidelines shall be set forth in the Quality Agreement. Durata
guarantees that Authorized Manufacturers:

a)    will comply with EU Directive 2001/83 as amended, EU-GMP (for active
pharmaceutical ingredient and finished product) and relevant ICH/EMA guidelines
(e.g. risk assessment for excipients, elemental impurities, etc.) and (for all
the countries outside the EU territory) with the local GMP; and

b)    will be duly authorized as a batch releaser in accordance with the local
Law of the Territory

Further, the Quality Agreement shall reflect the terms detailed in the Exhibit
F.

2.5    Back up Manufacturer. Durata shall use its Commercially Reasonable
Efforts to qualify with the EMA as well as to the other health authorities in
the Territory an appropriate back up manufacturer for the Compound and an
appropriate back up manufacturer for the Product (collectively referred to as
the “Back up Manufacturer”) as soon as reasonably practicable after the
Effective Date.



--------------------------------------------------------------------------------

ARTICLE III

FORECASTS AND PURCHASE ORDERS

3.1    Monthly Forecast.

(a)    Product Forecast. Within [**] days from the date that EMA Regulatory
Approval is granted and thereafter on or before the last Business Day of each
calendar month, Angelini shall submit to Durata an [**] month rolling forecast
that sets forth the total quantity of Products that Angelini either has ordered,
desires to order, or expects to order from Durata within the next [**] month
period (“Product Forecast”). For the avoidance of doubt, the Product Forecast
shall not include the calendar month during which the Product Forecast is
provided. The first Product Forecast shall be delivered to Durata within [**]
months from the date on which the EMA Regulatory Approvals are obtained by
Durata as described in Section 4.1 (a) of the License Agreement.

(b)    Firm Orders. The forecast quantities for the [**] calendar months only in
a Product Forecast shall include the requested delivery dates and shall be
binding upon the Parties (“Firm Orders”).

(c)    Non-Binding Forecasts. The forecast quantities for the [**] up to the
[**] month in a Product Forecast are non-binding orders (“Planned Orders”), but
orders which Angelini reasonably believes are likely over time to become Firm
Orders. Angelini may revise the quantity and timing of Planned Orders at each
scheduled update, provided that any such revision to a Planned Order for a given
Calendar Month (whether increase or reduction) may not in any circumstances
exceed a maximum of [**] per cent ([**]%) (“Agreed Tolerance”) from the quantity
first specified when such Calendar Month was the [**] month in the Product
Forecast. Durata shall be obliged to satisfy the relevant requirements of such
Firm Order.

3.2    Information for long-term Planning. By [**] in each Calendar Year,
Angelini shall submit to Durata its non-binding information for long-term
planning of its estimated requirements for the Product, split into resale and
sampling quantities for the following [**] years or the remaining portion of
this Agreement, whichever is shorter. This information is for informational and
planning purposes only and will not amend any Product Forecast or Purchase Order
then in effect.

3.3    Amending Forecasts.

(a)    Non-binding Forecasts. Planned Orders are to be considered to be
estimated forecasts for planning purposes only and shall not be construed as a
firm commitment by Durata to Angelini. Planned Orders may be reasonably
increased or reduced by Angelini from time to time.

(b)    Firm Orders. Once a Planned Order has become a Firm Order, it cannot be
reduced, delayed, or increased by Angelini without the written consent of
Durata.



--------------------------------------------------------------------------------

3.4    Purchase Orders. Angelini shall, together with its monthly Product
Forecast, deliver to Durata a written purchase order (“Purchase Order”) in
respect of each Firm Order for which Angelini has not previously submitted a
Purchase Order. Angelini will accompany its monthly update of the Product
Forecast with a new Purchase Order for each new Firm Order that was a Planned
Order in the previous month’s Product Forecast. Each Purchase Order shall
specify the Products ordered, the quantities of the Product ordered, and the
requested time, manner and address of delivery.

3.5    Order Size. Each Purchase Order shall specify a quantity of Products that
is consistent with a minimum batch size, on a country by country basis, of [**]
vials of Product per country. Durata has the right not to fulfill any Purchase
Order with respect to Products intended for a specific country if such Purchase
Order does not conform to the minimum batch size for such country. If Durata
does not deliver the requested quantity ordered by Angelini within a deviation
of ± [**]% Durata shall discuss in good faith with Angelini its requirements for
the requested quantity ordered and, unless Angelini determines that the
requested quantity ordered (or any of it) is not required, Durata shall
manufacture and deliver such remaining amounts (or such of them as may be
required by Angelini) to Angelini within [**] Business Days.

3.6    Durata’s Fulfillment of Purchase Orders. Durata shall use Commercially
Reasonable Efforts to satisfy Angelini’s Purchase Orders in accordance with
their terms.

3.7    Supply Failure.

Durata shall be deemed to have failed to supply the Products (a “Supply
Failure”), if: (i) Durata fails to deliver Products (through its Authorized
Manufacturers) as well as through its Back Up Manufacturer) in accordance with
this Agreement (and ordered by Angelini in accordance with this Agreement) and,
(ii) as a result, Angelini is unable to meet customer orders for Products in a
given country in the Territory after depleting all of the Safety Stock and all
Back-up Stock (as defined below);

For the avoidance of any doubt:

1)    provided, that Angelini has, at all times, maintainedat least [**] months’
inventory (for each country in the Territory) on hand as safety stock to protect
based upon the average sales made by Angelini in such a period (such inventory,
the “Back-up Stock”) and

2)    the date on which a Supply Failure occurs is the date on which the
circumstance described in the previous para (ii) occurs (“Supply Failure Date”);

(a)    “). Further, any interruption of supply experienced by Angelini when
Angelini has less than [**] months’ of Back-up Stock on-hand of the applicable
Product shall not be deemed a “Supply Failure”, unless Angelini’s failure to
have [**] months’ Back-up Stock is due to Durata’s failure to supply Product in
accordance with this Agreement. In addition, for clarity, any shortage of
Product due in whole or in part as a result of a Force Majeure event will not be
considered a Supply Failure.



--------------------------------------------------------------------------------

(b)    Quantity Limitation. In the event of a Supply Failure, Durata shall be
obliged to reallocate to Angelini, until such time as the Supply Failure has
been cured, quantities of the Product that are within its inventory or
reasonable control, on a pro rata basis, based on the prior year sales of the
Product in the Territory compared to the prior year total sales of the Product
in all other territories (“Available Products”). In the event that the Supply
Failure has not been cured by Durata within a period of [**] months from the
Supply Failure Date, this shall be considered a “Catastrophic Supply Failure”.

(c)    In the event of a Catastrophic Supply Failure, in addition to the rights
granted to Angelini under the Marketing License in the License Agreement
Angelini shall, subject to Section 3.7 (d), have a non-exclusive license,
effective as of the date of the Catastrophic Supply Failure, under the Durata
Patent Rights, the Durata Trademarks and the Durata Know How to the extent
necessary to make, have made, and import the Product, including the right to
manufacture and/or to have manufactured the Product by a Permitted CMO (as
defined in Section 3.7 (d) below).

(d)    In order to exercise its right to manufacture the Product under
Section 3.7 (c) and to receive any technology transfer under Section 3.7
(e) Angelini and any Permitted CMO shall enter into a confidentiality and
non-use agreement with Durata protecting the Durata Know-How relevant to the
manufacture of the Product (the “Non-Use Agreement”). A “Permitted CMO” is a
Third Party manufacturing organization selected by Angelini that is reasonably
acceptable to Durata. Angelini understands that in determining whether a Third
Party manufacturing organization is acceptable, Durata may, acting reasonably,
take into consideration, among other factors, Durata’s ability to enforce the
Non-Use Agreement against such Third Party.

(e)    Durata shall, within [**] days from the date of the Catastrophic Supply
Failure, use Commercially Reasonable Efforts to provide a technology transfer
reasonably sufficient to permit Angelini (or its Permitted CMO) to manufacture
or have manufactured the Product.

(f)    Durata shall cooperate and reasonably support Angelini’s efforts to file
the appropriate filings or otherwise amend the applicable Regulatory Approvals
in the Territory as well as the EMA Regulatory Approval for the Product to
permit Angelini (or its Permitted CMO) to manufacture the Product pursuant to
Section 3.7 (c) above.

(g)    Notwithstanding Section 11.3, or any other provision, of the License
Agreement, (i) Durata will have no obligation to defend, indemnify or hold
harmless Angelini (nor bear any other obligation or liability) with respect to
Product Liability Claims arising from the manufacture of Products made by
Angelini (or its Permitted CMO) following a Catastrophic Supply Failure and
(ii) Angelini will, pursuant to Section 11.3 of the License Agreement, indemnify
Durata for any such Product Liability Claims arising from the manufacture of
Products made by Angelini (or its Permitted CMO) following a Catastrophic Supply
Failure.

(h)    Except as stated above, all the other terms and conditions described in
this Agreement and the License Agreement shall remain fully valid and effective.



--------------------------------------------------------------------------------

3.9    Safety Stock. For each of the Products, during the Term, Durata
undertakes to keep a rolling safety stock of Product exclusively dedicated to
Angelini, in Bulk Form, equal or higher than the amount of Product ordered by
Angelini in the previous [**] month period (the “Safety Stock”).

ARTICLE IV

DELIVERY; INVOICES

4.1    Delivery.

(a)    All deliveries of the Product in Finished Goods Form shall be made by
Durata ExWorks (INCOTERMS 2010) the Facilities. Title and risk of loss will
shift to Angelini upon delivery to the common carrier at the Facilities for
shipment to Angelini’s warehouse located at Ancona, Italy, Europe, or such other
locations in Europe as may be designated by Angelini to Durata from time to time
within [**] months from the date of receipt of the relevant order. Angelini will
then be responsible for coordinating and executing all logistics and
documentation required to move Product into those markets in the Territory.

(b)    Notwithstanding the foregoing, Durata shall not be obligated to deliver
the Products to more than [**] locations requested by Angelini.

4.2    Certificates of Analysis. Durata shall provide to Angelini, in
preparation for each delivery of the Products, a Certificate of Analysis as
specified in the Quality Agreement for each batch of Products delivered.

4.3    Certificate of Origin. Durata shall, for customs purposes, upon delivery
of the Products, provide Angelini with a valid declaration of origin, in a form
reasonably acceptable to Angelini, in respect of all Products supplied to
Angelini under this Agreement, together with such other supporting documents
relating to the origin of such Products as Angelini may reasonably require.

4.4    Packaging. Durata shall package and label the Products appropriate for
delivery to end-users in accordance with the Specifications.

4.5    Method of Invoicing. All orders under this Agreement shall be invoiced at
the time of shipment.

ARTICLE V

PRICE

5.1    Product Price. Subject to Sections 5.2 and 5.3, the price for each vial
of Product (the “Product Price”) shall be [**] Euros (€[**]).



--------------------------------------------------------------------------------

5.2    Price Changes. From the [**] anniversary of the Effective Date, Durata
shall have the right to increase the Product Price by [**] per year. In the
event a generic product receives regulatory approval in the Territory, is
commercialized, and affects Angelini’s revenues for the Product, the parties
will discuss in good faith the potential to reduce the Product Price.

5.3    Remittance of Payments. Payments due to Durata under Section 5.1 shall be
payable by Angelini no later than [**] days after the invoice date. Angelini
shall make payment by wire transfer of Euros to a bank account designated by
Durata or by such other payment method as the Parties may agree upon from time
to time.

5.4    Currency. All payments under this Agreement shall be made in Euro.

5.5    Interest on Late Payments. Angelini shall be liable to pay interest to
Durata at the average one-month European Interbank Offered Rate (EURIBOR) for
the Euro as reported from time to time in the Wall Street Journal plus [**]
percent ([**]%), but in no event higher than the highest rate permissible under
Law on all overdue amounts from the due date until the date the amount is paid
in full.

5.6    Deductions from Payments.

(a)    Angelini will make all payments to Durata under this Agreement without
deduction or withholding for taxes except to the extent that any such deduction
or withholding is required by applicable Law in effect at the time of payment.
Any tax required to be withheld on amounts payable under this Agreement will
promptly be paid by Angelini on behalf of Durata to the appropriate governmental
authority, and Angelini will furnish Durata with proof of payment of such tax.
Any such tax required to be withheld will be an expense of and borne by Durata.

(b)    Angelini and Durata will cooperate with respect to all documentation
required by any taxing authority or reasonably requested by Durata to secure a
reduction in the rate of applicable withholding taxes.

5.7    Value Added Tax. All payments under this ARTICLE V shall be exclusive of
value added tax. Angelini shall pay for its own account all value added taxes as
required by applicable Law.

ARTICLE VI

TERM AND TERMINATION

6.1    Term. This Agreement shall be in effect from the Effective Date and shall
continue in effect until the tenth (10th) anniversary of the launch of the first
Product into the Territory, unless terminated pursuant to Section 6.2 (the
“Initial Term”).

6.2    Extended Term. Parties agree that at the expiry of the Initial Term above
described, Angelini shall have the right to extend the term of this Agreement up
to ten (10) times, each for a period of one (1) year at the same terms and
conditions described in this Agreement (each such one year period, an “Extended
Term”), upon written notice provided to Durata no later than ninety (90) days
prior to the expiration of the Initial Term or each subsequent Extended Term.



--------------------------------------------------------------------------------

6.3    Termination by Durata for breach. Durata shall be entitled to terminate
this Agreement in the event that Angelini commits a material breach of this
Agreement and (i) the breach is incurable, or (ii) Angelini fails to cure such
breach within [**] days of receiving a Notice of default from Durata (or such
longer period as Durata may reasonably agree if said breach is incapable of cure
within such [**] days), by giving a Notice of termination to Angelini within
[**] days of first becoming aware of such breach (if such breach is incurable)
or within [**] days of the end of such cure period.

6.4    Termination by Angelini for breach. Angelini shall be entitled to
terminate this Agreement in the event that Durata commits a material breach of
this Agreement and (i) the breach is incurable, or (ii) Durata fails to cure
such breach within [**] days of receiving a Notice of default from Angelini (or
such longer period as Angelini may reasonably agree if said breach is incapable
of cure within such [**] days), by giving a Notice of termination to Durata
within [**] days of first becoming aware of such breach (if such breach is
incurable) or within [**] days of the end of such cure period. Durata
acknowledges that a Catastrophic Supply Failure would constitute a material
breach of this Agreement for the purposes of this Section. The Parties
acknowledge that if Angelini terminates this Agreement as a result of a
Catastrophic Supply Failure the License Agreement shall continue to the extent
detailed in Section 14.4] of the License Agreement

6.5    Cross Termination. If either Party terminates the License Agreement for
material breach in accordance with Section 14.2 of the License Agreement, such
Party may by giving written notice to the other Party, terminate this
Agreement,, immediately as of the date specified in the notice of termination.

6.6    Effect of Termination. Termination of this Agreement for any reason is
without prejudice to the Parties’ accrued rights and shall not be construed to
release either Party of any obligation matured prior to the effective date of
such termination. Except where this Agreement is terminated by Angelini as a
result of a Catastrophic Supply Failure (in which case Angelini shall have the
rights of manufacture detailed in Section 3.7), Angelini shall have no right or
license to manufacture Products upon or after expiration or termination of this
Agreement.

6.7    Survival. Sections 5.3, 6.6, 6.7, ARTICLE VIII, and ARTICLE X shall
survive the expiration or termination of this Agreement.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

7.1    Representations and Warranties. Durata and Angelini each represents and
warrants to the other that:



--------------------------------------------------------------------------------

(a)    Duly Executed. This Agreement has been duly executed and delivered by
such Party and constitutes a legal, valid and binding obligation of such Party,
enforceable against such Party in accordance with its terms, except as such
enforceability may be limited by applicable insolvency and other laws affecting
creditors’ rights generally or by the availability of equitable remedies.

(b)    Duly Authorized; No Conflicts. The execution, delivery and performance of
this Agreement by such Party and all instruments and documents to be delivered
by such Party hereunder and the performance of such Party’s obligations
hereunder

 

  (i) are within the corporate power of such Party;

 

  (ii) have been duly authorized by all necessary or proper corporate action;

 

  (iii) do not conflict with any provision of the charter documents of such
Party;

 

  (iv) do not conflict with or violate any requirement of applicable Laws;

 

  (v) do not and will not conflict with, violate or breach or constitute a
default or require any consent under, any contractual obligations of such Party,
except such consent as shall have been obtained prior to the Effective Date; and

 

  (vi) do not and will not require any filing or registration with or the
license, permit, consent, approval or authorization of or any notice to any
Governmental Authority, except such as shall have been obtained prior to the
Effective Date.

(c)    Duly Organized. It:

 

  (i) is a company duly organized, validly existing and in good standing under
the Laws of its jurisdiction of incorporation;

 

  (ii) is duly qualified as a corporation and in good standing under the Laws of
each jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, where the failure to be so qualified would
have a material adverse effect on its financial condition or its ability to
perform its obligations hereunder;

 

  (iii) has the requisite corporate power and authority and the legal right to
conduct its business as now conducted and hereafter contemplated to be
conducted;



--------------------------------------------------------------------------------

  (iv) has all necessary licenses, permits, consents, authorizations or
approvals from or by, and has made all necessary notices to, all Governmental
Authorities having jurisdiction, to the extent required for such ownership and
operation; and

 

  (v) is in compliance with its organizational documents.

(d)    Warranty by Durata. Durata hereby represents and warrants to Angelini
that the quality (purity, physical and chemical properties) of the Products
supplied by it to Angelini shall be in accordance with their respective
Specifications and the Quality Agreement. This warranty is exclusive and is in
lieu of all other warranties, whether written or oral express, implied or
statutory including any such warranties of merchantability, satisfactory quality
or fitness for any purpose and, also in view of article 7:17 of the Dutch Civil
Code, exhaustively reflects all of the characteristics Angelini may reasonably
expect the Products to have. Further, the parties agree that this Agreement is
not governed by the United Nations Convention on the International Sale of
Goods, the application of which is hereby expressly excluded.

ARTICLE VIII

REMEDIES FOR NON-CONFORMING PRODUCT

8.1    Non-Conforming Product.

(a)    Durata shall promptly notify Angelini of any Non-Conforming Product of
which it becomes aware, which have been delivered to Angelini, specifying the
release testing of the Product and the relevant Master Batch Record.

(b)    Angelini shall notify Durata of any Non-Conforming Product within
(i) [**] business days of Angelini’s receipt of such Non-Conforming Product in
the event of a defect discovered by Angelini through the use of reasonable
testing methods and procedures mutually agreed to by the Parties or (ii) during
the full shelf life of the product within [**] Business Days of Angelini’s
confirmation of the Non-Conforming status of the Product in the event of a
defect (latent or otherwise) which was not discovered through the use of such
testing methods and procedures. Durata shall have the right to examine and test
any Product in Angelini’s possession that Angelini claims is Non-Conforming. The
Parties shall cooperate to determine the point at which the Product became
Non-Conforming.

8.2    Disagreement. In case Durata and Angelini cannot agree as to whether a
certain quantity of the Product delivered complies with the Specifications, then
the situation shall be referred to an independent analytical laboratory mutually
acceptable to both Parties for resolution. The resolution shall be final and
binding on the Parties. The costs associated with the resolution proceedings
shall be borne by the losing Party.

8.3     Remedies for Non-Conformance. Angelini shall be entitled to the
replacement of any Non-Conforming Products delivered to Angelini by Durata with
corresponding Product meeting their respective Specifications to be delivered
within the



--------------------------------------------------------------------------------

lead time described in Section 4.1. Durata shall not be responsible for
Non-Conforming Products if the Non-Conformance arose (i) after receipt of the
Product by Angelini (including, without limitation, as a result of improper
storage by Angelini of the Product) or (ii) as a result of any change in
artwork, labelling, product inserts and other packaging designs for the Product
requested by Angelini and/or required a Governmental Authority in the Territory.
Durata shall bear the costs of freight and insurance for return of the
Non-Conforming Products which must be replaced by Durata pursuant to this
Section 8.3. Angelini shall, at Durata’s option and cost, either return to
Durata at the Facility or destroy the Non-Conforming Products. Except as set
forth in this Section 8.3 and Section 11.3 of the License Agreement, Durata
shall have no liability for Non-Conforming Product, and Angelini’s sole remedy
shall be as set forth in this Section 8.3 and Section 11.3 of the License
Agreement.

ARTICLE IX

REGULATORY MATTERS

9.1    Government Inspections. In the event that Durata or any Affiliate or
Third Party contractor of Durata is audited or inspected by the EMA (or any
other Governmental Authority whose inspection might reasonably be expected to
impact the EMA certification of the relevant facility) with respect to a
facility used for Processing the Products pursuant to this Agreement, Durata
shall promptly (but in any event, within [**]) notify Angelini of such audit or
inspection as well as of any alleged violations or deficiencies. Durata shall
use Commercially Reasonable Efforts to correct all such deficiencies in a timely
manner and advise Angelini periodically of progress being made, as well as when
all such deficiencies have been corrected.

ARTICLE X

GENERAL PROVISIONS

10.1    Confidentiality. From the Effective Date, all information proprietary or
confidential to a Party that the other Party acquires through its participation
in the negotiation and performance of this Agreement shall be considered
Confidential Information subject to Article VIII of the License Agreement.

10.2    Relationship of the Parties. Each Party shall bear its own costs
incurred in the performance of its obligations hereunder without charge or
expense to the other except as expressly provided in this Agreement. For all
purposes, and notwithstanding any other provision of this Agreement to the
contrary, Angelini’s legal relationship under this Agreement to Durata shall be
that of independent contractor. Nothing in this Agreement shall be construed to
establish a partnership or joint venture, or a relationship of co-partners or
joint venturers between the Parties.

10.3    Limitation of Liability. TO THE EXTENT PERMITTED BY LAW, NOTWITHSTANDING
ANY OTHER PROVISION CONTAINED HEREIN, UNLESS RESULTING FROM A PARTY’S FRAUDULENT
BEHAVIOR, IN NO EVENT SHALL DURATA, ON THE ONE HAND, OR ANGELINI, ON THE OTHER
HAND, BE LIABLE TO THE OTHER OR ANY OF THE OTHER’S AFFILIATES FOR ANY



--------------------------------------------------------------------------------

CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES
(INCLUDING, WITHOUT LIMITATION, LOST PROFITS, BUSINESS OR GOODWILL) SUFFERED OR
INCURRED BY SUCH OTHER PARTY OR ITS AFFILIATES IN CONNECTION WITH A BREACH OR
ALLEGED BREACH OF THIS AGREEMENT.

10.4    Force Majeure. The occurrence of an event that materially interferes
with the ability of a Party to perform its obligations or duties hereunder which
is not within the reasonable control of the Party affected, not due to such
Party’s malfeasance, and which could not with the exercise of due diligence have
been avoided (“Force Majeure”), including, but not limited to, an injunction,
order or action by a Governmental Authority, fire, accident, labor difficulty,
strike, riot, civil commotion, act of God, delay or errors by shipping companies
or change in Law, shall not excuse such Party from the performance of its
obligations or duties under this Agreement, but shall merely suspend such
performance during the continuation of Force Majeure. The Party prevented from
performing its obligations or duties because of Force Majeure shall promptly
notify the other Party hereto (the “Other Party”) of the occurrence and
particulars of such Force Majeure and shall provide the Other Party, from time
to time, with its best estimate of the duration of such Force Majeure and with
notice of the termination thereof. The Party so affected shall use reasonable
efforts to avoid or remove such causes of nonperformance. Upon termination of
Force Majeure, the performance of any suspended obligation or duty shall
promptly recommence.

10.5    Choice of Law. All disputes, claims or controversies arising out of,
relating to or in connection with this Agreement (“Disputes”), including any
question regarding its formation, existence, validity, enforceability,
performance, interpretation or termination, shall be governed by the laws of the
Netherlands (without reference to its choice of law or conflicts of law rules).

10.6    Dispute Resolution. The Parties irrevocably agree that any dispute,
controversy or claim arising out, of or in relation to this Agreement, including
the validity, invalidity, breach or termination thereof, will be settled by
arbitration in accordance with the Rules of the International Chamber of
Commerce in force on the date when the notice of arbitration is submitted. The
number of arbitrators will be three (3). The seat of arbitration will be London,
England. The arbitral proceedings will be conducted in English.

10.7    Remedies Cumulative. The remedies set forth in this Agreement (including
without limitation termination rights) are cumulative and shall not be construed
to restrict or otherwise affect any other remedies that may be available under
any other agreement or under Law.

10.8    Assignment. This Agreement may not be assigned by either Party without
the prior consent of the other Party; provided, however, that each Party shall
have the right to assign its rights and obligations under this Agreement to any
Third Party successor to all or substantially all of (i) its entire business or
(ii) its pharmaceutical business. It is further understood and agreed that each
Party shall assign, or otherwise



--------------------------------------------------------------------------------

cause to be performed, its obligations under this Agreement (including, without
limitation, obligations of confidentiality, processing and payment) to or by, as
the case may be, one or more of its Affiliates to the extent necessary or
appropriate in order to ensure that such obligations are fulfilled in accordance
with the terms and intent of this Agreement, provided, however, that in the
event a Party causes any of its obligations to be performed by an Affiliate,
such Party shall guarantee such performance. This Agreement shall be binding
upon, and subject to the terms of the foregoing sentence, inure to the benefit
of the Parties hereto, their successors, legal representatives and assigns.

10.9    Notices. All demands, notices, consents, approvals, reports, requests
and other communications hereunder (“Notices”) must be in writing and will be
deemed to have been duly given only if delivered personally, by facsimile
transmission (against confirmed receipt), by certified or registered mail,
return receipt requested, or by overnight delivery using a globally-recognized
carrier, to the Parties at the following addresses or facsimile numbers:

 

Durata:

   Spaces Zuidas II,    Kantoor 4.03    1083 HN Amsterdam,    The Netherlands   
Attn: General Manager   

With copy to:

   Durata Therapeutics, Inc.    200 S. Wacker, Suite 2550    Chicago, IL 60606
   Attn: General Counsel    Phone: 312-219-7000    Email: bhecht@duratatx.com

And, a copy which shall not constitute notice to:

 

   Morrison & Foerster LLP    2000 Pennsylvania Avenue, N.W.    Washington, D.C.
20006    Attention: Van Ellis    Phone: 202-887-8776    Email: vellis@mofo.com
  

Angelini:        

   Viale Amelia 70    00181 – Rome    Italy    Attn: CEO Ing.Gianluigi Maria
Frozzi    Phone: +39 06 70853283    Email: legale@angelini.it   



--------------------------------------------------------------------------------

With copy to:

   Finaf S.p.a.    Viale Amelia 70    00181 – Rome    Italy    Attn: Adelmo Di
Michele    Phone: +39 06 70853269    Email: a.dimichele@angelini.it

or to such other address as the addressee shall have last furnished in writing
in accord with this provision to the addressor. All Notices shall be deemed
effective upon receipt by the addressee.

10.10    Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any applicable present or future Law
(the “Unenforceable Provision”), then such Unenforceable Provision will be fully
severable, and the remaining provisions of this Agreement will remain in full
force and effect and will not be affected by the Unenforceable Provision or by
its severance herefrom.

10.11    Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

10.12    Waiver. Any term or condition of this Agreement may be waived at any
time by the Party that is entitled to the benefit thereof, but no such waiver
shall be effective unless set forth in a written instrument duly executed by or
on behalf of the Party waiving such term or condition. No waiver by any Party of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion. The failure of either Party at any
time or times to require performance of any provision hereof shall in no manner
affect its rights at a later time to enforce the same.

10.13    Entire Agreement. This Agreement (including the exhibits and schedules
hereto), the License Agreement and the Quality Agreement constitute the entire
agreement between the Parties hereto with respect to the within subject matter
and supersedes all previous agreements and understandings between the Parties,
whether written or oral. In the event of any inconsistency between the terms of
this Agreement and the License Agreement, the License Agreement terms, including
its dispute resolution terms, shall prevail. This Agreement may be altered,
amended or changed only by a writing making specific reference to this Agreement
and signed by duly authorized representatives of Durata and Angelini.

10.14    No License. Nothing in this Agreement shall be deemed to constitute the
grant of any license or other right in either Party to or in respect of any
product, patent, trademark, Confidential Information, trade secret or other data
or any other intellectual property of the other Party except as expressly set
forth herein.

10.15    Third Party Beneficiaries. None of the provisions of this Agreement
shall be for the benefit of or enforceable by any Third Party, including,
without limitation, any creditor of either Party hereto. No such Third Party
shall obtain any right under any provision of this Agreement or shall by reasons
of any such provision make any Claim in respect of any debt, liability or
obligation (or otherwise) against either Party hereto.



--------------------------------------------------------------------------------

10.16    Counterparts. This Agreement may be executed in any two or more
counterparts, each of which, when executed, shall be deemed to be an original
and all of which together shall constitute one and the same document.

10.17    Compliance with Law. Notwithstanding any other provision of this
Agreement, neither Party shall be required to undertake any activity or
obligation under this Agreement which it has reason to believe may violate any
Laws; provided, however, a Party which so believes shall promptly inform the
other Party of such belief. Furthermore, Durata shall ensure that all Product
supplied to Angelini hereunder shall be manufactured in compliance with the
relevant requirements of Governmental Authorities, and applicable Laws,
including, without limitation, all Laws applicable to the transportation,
storage, use, handling and disposal of hazardous materials used to manufacture
Product. Durata shall obtain and maintain, at its expense, for so long as Durata
is supplying Product to Angelini hereunder, all facility licenses and government
permits, including, without limitation, health, safety, and environmental
permits, necessary for the conduct of the actions and procedures undertaken to
manufacture and supply the Product for importation and sale to Angelini.

10.18    List of Exhibits

A          Compound

B          Facilities

C          Authorized Manufacturers

D          Products

E          Specifications

F          Quality Agreement (minimum clauses)

THE BALANCE OF THIS PAGE IS LEFT BLANK INTENTIONALLY



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Supply Agreement to be
executed by their respective officers hereunto duly authorized as of the
Effective Date.

 

DURATA TH. INT. B.V.(NL) By:   /s/ Corey Fishman   Name:   Corey Fishman  
Title:   Director

 

By:   /s/ Alexander Van Oyen   Name:   Alexander Van Oyen   Title:   Managing
Director

 

ACRAF S.P.A. By:   /s/ Gianluigi Maria Frozzi   Name:   Gianluigi Maria Frozzi  
Title:   Managing Director



--------------------------------------------------------------------------------

EXHIBIT A

Compound

Dalbavancin drug substance is a semi-synthetic antibiotic manufactured by
chemical modification of homologues of the lipoglycopeptide antibiotic A-40,926
which is produced through a fermentation process.

Dalbavancin drug substance is a mixture of five closely related homologues that
can be grouped into two structural families, designated dalbavancin A (subtypes
A0 and A1) and dalbavancin B (subtypes B0, B1, and B2). The components that
comprise dalbavancin drug substance all share the same core structure (Table
A-1). These homologues differ from one another primarily in the length and/or
branching of their respective fatty acid side chains on the
N-acylaminoglucuronic acid moiety (designated as R1) and/or the presence of an
additional methyl group (designated as R2) on the terminal amino group.
Dalbavancin drug substance is a hydrochloride salt.

Dalbavancin drug substance is isolated as a hydrochloric acid salt. However, the
active moiety is the free base form. The dalbavancin drug product strength (i.e.
500 mg per vial) is reported as the free base form. The free base structure is
provided below.

Figure A-1 General Structure of Dalbavancin Drug Substance

 

LOGO [g773629g16l10.jpg]



--------------------------------------------------------------------------------

Table A-1 Substitution Patterns for Dalbavancin Homologues

 

Homologue   R1   Number of Carbons R1   R2

A0

  CH(CH3)2   3   H

A1

  CH2CH2CH3   3   H

B0

  CH2CH(CH3)2   4   H

B1

  CH2CH2CH2CH3   4   H

B2

  CH2CH(CH3)2   4   CH3

The major dalbavancin homolog is dalbavancin B0.

Figure A-2 Structure of Dalbavancin B0

 

LOGO [g773629g56n96.jpg]

The B0 INN chemical name is:
5,31-dichloro-38-de(methoxycarbonyl)-7-demethyl-19-deoxy-56-O-[2-deoxy-2-[(10-methylundecanoyl)amino]-ß-D-glucopyranuronosyl]-38-[[3-(dimethylamino)propyl]
carbamoyl]-42-O-a-D-mannopyranosyl-15-N-methyl(ristomycin A aglycone)
hydrochloride.



--------------------------------------------------------------------------------

EXHIBIT B

Facilities

Gnosis Bioresearch S.r.l – 75010 Pisticci Sala, Pisticci, Italy

Hospira Inc., 1776 Centennial Drive, McPherson, KS 67460, USA



--------------------------------------------------------------------------------

EXHIBIT C

Authorized Manufacturers

Gnosis Bioresearch S.r.l – 75010 Pisticci Sala, Pisticci, Italy

Hospira Inc., 1776 Centennial Drive, McPherson, KS 67460, USA



--------------------------------------------------------------------------------

EXHIBIT D

Products

The “Product” Dalbavancin for Injection, 500 mg, also known as << XYDALBA™>> ,
is supplied in single-use, clear glass vials as a sterile, lyophilized,
preservative-free, white to off-white to pale yellow solid. Each vial contains
dalbavancin HCl equivalent to 500 mg of anhydrous dalbavancin as the free base,
plus lactose monohydrate and mannitol as excipients. Sodium hydroxide or
hydrochloric acid may be added to adjust the pH at the time of manufacture. The
powder is to be reconstituted and further diluted for IV infusion

The container closure system consists of a 48 mL glass vial with a rubber
stopper and flip-off seal.

Table B-1 Quantitative Composition of Dalbavancin for Injection, 500 mg Vials

 

Ingredient   Quantity per Viala   Function

            Dalbavancin

  [**] mgb   Active Ingredient

            Mannitol

  128.8 mg   Bulking Agent

            Lactose Monohydrate

  128.8 mg   Bulking Agent

            Water for Injectionc

  –   Solvent

            Sodium hydroxided

  –   pH adjustment

            Hydrochloric acidd

  –   pH adjustment

            Total Weight

  [**] mg    

 

a  Vials contain a [**]% overfill to ensure withdrawal of the label claim from
each reconstituted vial.

b  Anhydrous dalbavancin free base.

c  Removed by lyophilization.

d  Added as a solution in water for pH adjustment

A pack of Product is of one vial



--------------------------------------------------------------------------------

EXHIBIT E

Specifications

Minimum batch size per country in the Territory is [**] vials of Product in
Finished Goods Form.



--------------------------------------------------------------------------------

EXHIBIT F

Quality Agreement (minimum clauses)

The Authorized Manufacturers of the pharmaceutical product are responsible for
certifying that the API is manufactured under GMP (EUGMP Part II, ICH Q7 Guide
and any other applicable territory GMP guidelines/requirements) including
re-packaging, re-labeling or dividing-up of API.

All of the activities such as procuring, holding, supplying or exporting the API
have to be performed in compliance with the European Commission Guidelines on
the Principles of Good Distribution Practices for API for Medicinal Products for
Human Use and any other applicable territory GDP guideline/requirements.

The Authorized Manufacturers of the pharmaceutical product shall verify
compliance with applicable territory GMP and GDP by conducting audits at the
manufacturing and distribution sites of the API manufacturer.

The Authorized Manufacturers of the pharmaceutical product shall verify such
compliance themselves or, without prejudice to Directive 2011/62/EU, through an
entity acting on their behalf under a contract.

A written confirmation that the Authorized Manufacturers of the pharmaceutical
product have verified the compliance of the API manufacturer with applicable
territory principles and guidelines of good manufacturing practice by conducting
audits is mandatory.

The written confirmation shall contain a reference to the date of the audit and
a declaration that the outcome of the audit confirms that the API manufacturing
complies with the principles and guidelines of good manufacturing practice in
the US and EU.

The Authorized Manufacturers of the pharmaceutical product shall have a written
contract in place with manufacturers of API and shall audit such manufacturers,
in the absence of critical quality incidence, at least [**], providing Angelini
at least an abstract of the audit report.

The Authorized Manufacturers of the pharmaceutical product shall inform within
[**] business days Angelini of any major GMP deviation relevant to these API.

The Authorized Manufacturers of the pharmaceutical product are responsible to
certify that the API manufacturer has the supply chain traceability of starting
materials, intermediates, reagents used for the manufacture of the API that
should be established and documented.

This documentation should be made available for inspection at the request of the
Angelini and competent authorities.



--------------------------------------------------------------------------------

The holders of the manufacturing authorization of the pharmaceutical product
shall inform within [**] business days Angelini of any major GMP deviation
relevant to these GMP- starting materials.

The Authorized Manufacturers

The holders of the manufacturing authorization of the pharmaceutical product
shall ensure that the excipients are suitable for use in medicinal products by
ascertaining what the appropriate good manufacturing practice is.

This shall be ascertained on the basis of a formalised risk assessment in
accordance with the applicable US/EU guidelines.

Such risk assessment shall take into account requirements under other
appropriate quality systems as well as the source and intended use of the
excipients and previous instances of quality defects.

The Authorized Manufacturers of the pharmaceutical product shall ensure that the
appropriate good manufacturing practice so ascertained, is applied.

The Authorized Manufacturers of the pharmaceutical product shall verify the
presence of metals listed in ICHQ3D, in EMEA/CHMP/SWP/4446/2000 and in USP <232>
and <233> in the finished product supplied to Angelini.

This shall be ascertained on the basis of a formalised risk assessment in
accordance with the ICHQ3D requirements.

Based on the risk assessment outcome the Authorized Manufacturers of the
pharmaceutical product shall develop selective and quantitative analytical
methods to verify that the content of each potential elemental impurity is
within the limit calculated from the PDE defined by the ICH Q3D.

The need to add a specification for the elemental impurity control ([routine o
by skip] has to be also evaluated and shared with Angelini.

The Authorized Manufacturers of the pharmaceutical product shall:

 

  •   inform the competent authority and the marketing authorisation holder
immediately if Durata obtains information that medicinal products products which
come under the scope of their manufacturing authorizations are, or are suspected
of being, falsified irrespective of whether those medicinal products were
distributed within the legal supply chain or by illegal means, including illegal
sale by means of information society services;

 

  •   verify that the manufacturers, importers or distributors from whom Durata
obtains active substances are registered with the competent authority of the US
or applicable EU Member State in which they are established, if applicable; and

 

  •   verify the authenticity and quality of the active substances and the
excipients.